26 U.S. 136 (____)
1 Pet. 136
JOSEPH MANDEVILLE, ONE OF THE FIRM OF RICHARD SLADE & Co., PLAINTIFF IN ERROR,
vs.
GEORGE HOLEY AND THOMAS SUCKLEY, JOINT MERCHANTS IN TRADE, UNDER THE FIRM OF HOLEY & SUCKLEY, DEFENDANTS IN ERROR.
Supreme Court of United States.

Mr. Swann, for plaintiff in error.
Mr. Taylor, for defendants in error.
*137 Mr. Chief Justice MARSHALL delivered the opinion of the Court. 
The Court are satisfied in this case, that under the law of Virginia, a confession of judgment by the plaintiff in error, in the original suit, is a release of errors.
Judgment affirmed, with costs and damages, at the rate of six per centum per annum.